Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 26 January 2022 wherein: claim 18 is amended; claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-8), filed 26 January 2022, with respect to claims 16-19 have been fully considered and are persuasive.  The rejection of 26 October 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “imaging unit” which includes the generic placeholder “unit”. However, the claim further recites the imaging unit includes a specific structure, namely a “dose signal output pixel”. Since the claim recites sufficient structure to perform the recited function, the limitation is not interpreted under 35 USC 112(f).


Regarding claim 16, the limitations “imaging unit” and “processing unit” are interpreted as described above regarding claim 1.

Regarding claim 17, there is insufficient antecedent basis for the limitation “the plurality of dose signal output pixels” in line 2.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 13, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest a processing unit configured to perform processing of comparing an integration value of the electric signal output from the dose is not irradiated to the imaging unit.
Kuwabara (US 2013/0058457 A1; Abstract, par. [0095]-[0097]), Tajima (US 2013/0121464 A1; par. [0070], [0081]-[0083]), Koishi (US 2013/0208852 A1; par. [0074]-[0077], [0111]), Sato (US 2013/0223592 A1; Abstract, par. [0012], [0021]-[0023], [0080], [0097]), Kitagawa (US 2014/0205066 A1; par. [0099]-[0103]), and Iwashita (US 2014/0239187 A1; par. [0033], [0093], claims 8-11) disclose a radiation imaging apparatus configured to perform imaging by radiation, the radiation imaging apparatus comprising: an imaging unit including a dose signal output pixel arranged to output an electric signal based on a dose of the radiation that has entered the dose signal output pixel; and a processing unit configured to perform processing of comparing an integration value of the electric signal output from the dose signal output pixel to a threshold value during a period in which the radiation is irradiated to the imaging unit.
In particular, the cited prior art teaches the well-known automatic exposure control (AEC) wherein dose signals are compared to a threshold value to determine when to end irradiation. These comparisons take place during a period in which the radiation is irradiated to the imaging unit.
In contrast, in Applicant’s claimed invention, comparisons are made during a period in which radiation is not irradiated to the imaging unit. This is not disclosed or suggested by the cited prior art.
Accordingly, claims 1 and 13 are allowed.

Regarding claims 2-12 and 14-15, the claims are allowed due to their dependence on claim 1.

Regarding claim 16, the cited prior art does not expressly disclose or suggest the processing unit is configured to issue a stop instruction to stop the irradiation of the radiation to the imaging unit if, after a minimum irradiation time of the radiation has elapsed, the integration value does not exceed the threshold value and the integration value does not increase or decrease by a predetermined amount or more within a fixed period.
Kuwabara discloses a radiation imaging apparatus (2) configured to perform imaging by radiation, the radiation imaging apparatus comprising: an imaging unit (13) including a dose signal output pixel (65) arranged to output an electric signal based on a dose of the radiation that has entered the dose signal output pixel (65); and a processing unit (14) configured to perform processing of comparing an integration value of the electric signal output from the dose signal output pixel (65) to a threshold value (Abstract, par. [0054], [0065], [0085]-[0089], [0095]-[0097], fig. 1), wherein the processing unit is configured to issue a stop instruction to stop the irradiation of the radiation to the imaging unit, if the integration value exceeds the threshold value (par. [0089]).
While radiation imaging apparatuses configured to issue stop instructions were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claim 16 is allowed.

Regarding claims 17-19, the claims are allowed due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884